DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-11, 15-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Derrick et al. (US 2010/0318061 A1).
With regard to claims 1, 5, and 16, Derrick et al. teach a neurosurgical kit comprising a catheter (Fig. 2 member 30), and a guide tube, the guide tube has a guide tube opening in a distal end thereof (Fig. 3 member 102), the catheter comprises a distal section of tubing having a distal end with a port or ports for delivering fluid to a target site within a brain (Fig. 2 distal end of 30), the catheter and guide tube are arranged such that, when the catheter is inserted into the guide tube to locate the port or ports at the target site, a recess is provided in a distal end section of the guide tube between the guide tube and the distal section of tubing of the catheter that passes through the recess to locate the port at the target site, and an open end of the recess is defined by the guide tube opening and a closed end of the recess is contained within the distal end section of the guide tube (Fig. 2, smaller diameter tip 38 when inserted into the guide tube 102 creates a recess which is closed by the larger diameter portion of 32, [0063], [0068], this recess is capable of retaining brain tissue and sealing against reflux).
With regard to claims 2-4, see [0062] and [0067].
With regard to claims 6 and 7, Derrick et al. references WO03/07785 as describing more detail which corresponds to US 2005/0125007 Al. ‘007 discloses that the distance where the target within the brain is generally located ([0041]-[0042]). In order to reach such a target the length would be greater than .5mm and 3mm thus when the catheter is inserted into the guide the recess extends at least .5mm and as it extends greater than 3mm it also extends 3mm.
With regard to claims 8-10, see tubing at portion 32, tubing diameter increases from 38 to 32.
With regard to claim 11, see [0063].
With regard to claim 15, see Fig. 3 member 38 ([0069]).
With regard to claim 17, see tubing at portion 32.  Derrick et al. references W003/07785 as describing more detail which corresponds to US 2005/0125007 Al. ‘007 discloses that the distance where the target within the brain is generally located ([0041]-[0042]). In order to reach such a target the length would be at least .5mm and as the catheter is inserted the recess would extend at least that far.  
With regard to claim 18, Derrick et al. teach a neurological device comprising a catheter comprising a distal section of tubing having a distal end with a port or ports for delivering fluid to a target site within a brain (Fig. 2 member 30), wherein the catheter is received in a guide tube (Fig. 3 member 102) such that the port or ports are located at the target site in the brain (Fig. 2 distal end of 30), the distal section of tubing has an outer diameter that is smaller than an internal diameter of the guide tube and is located to provide a recess in a distal end portion of the guide tube between the guide tube and the distal section of tubing of the catheter, and an open end of the recess is defined by the guide tube opening and a closed end of the recess is contained within the distal end section of the guide tube (Fig. 2, smaller diameter tip 38 when inserted into the guide tube 102 creates a recess which is closed by the larger diameter portion of 32, [0063], [0068], this recess is capable of retaining brain tissue and sealing against reflux).
With regard to claim 20, Gill et al. teach a neurological kit comprising a guide tube that can be cut to the required length (Fig. 3 member 102), a catheter comprising a distal section of tubing having a distal end with a port or ports for delivering fluid to a target site within the brain (Fig. 2 member 30), the distal section of tubing having an outer diameter that is smaller than an internal diameter of the guide tube (Fig. 3), and an indication for indicating an extent of the catheter that should be inserted into the guide tube (Fig. 3 member 104, the user would know the distance from the tip to member 120 and would be able to use that as a guide relative to 104 as to the extent the catheter is inserted into the guide tube and the catheter would not be able to be inserted beyond the interaction between 120 and 104), in use, to locate the port or ports at the target site in the brain and to provide a recess in a distal end section of the guide tube between the guide tube and the distal section of tubing of the catheter, the indication being adjustable along a length of the catheter (Fig. 3, as the catheter is inserted into 102 104 is adjustable along the length), wherein an open end of the recess is defined by the guide tube opening and a closed end of the recess is contained within the distal end section of the guide tube (Fig. 2, smaller diameter tip 38 when inserted into the guide tube 102 creates a recess which is closed by the larger diameter portion of 32, [0063], [0068], this recess is capable of retaining brain tissue and sealing against reflux). 

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. Applicant argues the step of Derrick is not located in the guide tube.  As shown in Fig. 3, the guide tube (102) is located in the brain.  The catheter which contains the step as shown in Fig. 2 is inserted into the guide tube.  The claims are drawn to the device and functionality of the device.  The catheter member is fully capable of being inserted into the guide tube to a location where the step is in the guide tube and the distal tip extends beyond the guide tube to a target site such that the closed end of the recess is contained within the distal end section of the guide tube.  The catheter may be extended or withdrawn to different positions within the guide tube and is capable of the position recited in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783